BERZON, Circuit Judge.
I concur in the court’s disposition with the following exception: I would not reach the question whether Beaulieu is substantially limited in a major life activity, and therefore do not concur in the court’s discussion of that question. The Ninth Circuit has never decided whether the necessity that diabetics strictly control their eating and dietary habits can constitute a substantial limitation in a major life activity for ADA purposes. Lawson v. CSX Transportation, Inc., 245 F.3d 916, 924-25 (7th Cir.2001) did address the question and held that diabetics’ eating restrictions can constitute a substantial impairment. Lawson does not seem to me to be meaningfully distinguishable on its facts from this case as to the nature and severity of the eating restrictions the plaintiff must follow. So I would assume for purposes of this case, without deciding, that Beaulieu is a qualified person with a disability for ADA purposes.
I nonetheless concur because, even assuming Beaulieu is disabled under the ADA, the accommodation he requested of coming to work 10 to 15 minutes late every morning was not reasonable because it was unnecessary. Beaulieu did not adequately explain why he could not rearrange his breakfast routine to get to work on time. The defendants, on the other hand, suggested reasonable alternatives, which Beaulieu declined. See Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1112 (9th Cir.2000) (en banc) cert. granted in part, - U.S. -, 121 S.Ct. 1600, 149 L.Ed.2d 467 (employer has a mandatory obligation to engage in interactive process to determine whether accommodations are appropriate for employee’s recognized disability). Beaulieu’s supervisor suggested that instead of eating at the particular restaurant Beaulieu preferred, where the service was sometimes slow and caused him to be late, he could get a take-out meal or prepare a breakfast to bring with him to work and eat at his workstation. Either of these options would have enabled Beaulieu to eat at about the same time he was eating when he arrived late, and still come to work on time.
I therefore concur in the judgment, and in all of the court’s disposition except as-noted above.